           Case 8:18-cv-03096-PX Document 9 Filed 01/09/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

STRIKE 3 HOLDINGS, LLC,                        )
                                               )
       Plaintiff,                              )   Civil Case No. 8:18-cv-03096-PX
                                               )
v.                                             )
                                               )
JOHN DOE subscriber assigned IP address        )
98.231.152.88,                                 )
                                               )
       Defendant.                              )
                                               )


                 ORDER ON PLAINTIFF’S EX-PARTE APPLICATION FOR
        EXTENSION OF TIME WITHIN WHICH TO EFFECTUATE SERVICE
                       ON JOHN DOE DEFENDANT
       THIS CAUSE came before the Court upon Plaintiff’s ex-parte application for entry of an

Order extending the time within which to effectuate service on John Doe Defendant with a

summons and Complaint, and the Court being duly advised in the premises does hereby:

       ORDER AND ADJUDGE: Plaintiff’s application is granted. Plaintiff shall have until

February 21, 2019 to effectuate service of a summons and Complaint on Defendant.

       SO ORDERED this ______
                       9th    day of _______________________,
                                        January               2018.



                                           By:_______________________________
                                                          /S/
                                           United States District Judge
                                           Honorable Paula Xinis
